The following order has been entered on the motion filed on the 16th of May 2017 by the Charlotte-Mecklenburg Hospital Authority, Duke University Medical Center, Mission Hospitals, Inc., the Moses H. Cone Memorial Hospital Operating Corporation, North Carolina Baptist Hospital, and WakeMed for leave to file Amicus Curiae Brief:"Motion Allowed by order of the Court in conference, this the 18th of May 2017."Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).